Citation Nr: 0708243	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2003, for a 20 percent rating for residuals of a right tibia 
stress fracture.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1987 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In May 2006, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  During the hearing, the veteran said he 
wanted to file an additional claim for a higher rating for 
his right leg disability (see Hr'g. Tr., pg. 2).  But as 
explained, since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it must be referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2006).

Earlier dated records show that, in an April 2001 rating 
decision, the RO granted service connection for the residuals 
of the right tibia stress fracture and assigned an initial 10 
percent rating effective retroactively from June 28, 2000.  
In May 2002, the veteran filed a notice of disagreement (NOD) 
requesting a higher rating for this disability.  And in May 
2003, the RO issued a statement of the case (SOC) concerning 
this issue, continuing the 10 percent rating.  He did not 
then file a timely substantive appeal (VA Form 9 or 
equivalent statement) in response to the SOC, so that April 
2001 decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  

In August 2003, the veteran filed a claim for an increased 
rating for his right leg disability.  In the November 2003 
decision at issue, the RO granted his claim, increasing the 
rating from 10 to 20 percent effective retroactively from 
August 13, 2003 - the date he filed his claim for a higher 
rating.




FINDINGS OF FACT

1.  The veteran's formal claim for an increased rating for 
his right leg disability was received on August 13, 2003.

2.  There are no other communications or records of VA 
treatment or hospitalization, dated within one year prior, 
which could be construed as an informal claim for an 
increased rating


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 13, 2003, for the 20 percent rating for the residuals 
of the right tibia stress fracture.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

As mentioned, in August 2003, the veteran filed a claim for 
an increased rating for his right leg disability.  In 
response, the RO sent him a VCAA letter in October 2003 
notifying him of the evidence needed to support his claim 
for a higher rating.  In the November 2003 decision at 
issue, the RO granted his claim, raising his rating from the 
10- to the 20-percent level, but he disagreed with the 
effective date assigned for this increase.

The question of whether the veteran is entitled to an 
earlier effective date is a "downstream issue," or, in 
other words, an issue arising from his original claim for an 
increased rating.  During the pendency of this appeal, on 
March 3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the 
effective date of an award.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  Specifically, with regard 
to the effective date, the Court stated that VA "must notify 
the claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is the basis for which service 
connection is awarded is submitted within one year after 
discharge."  Id. at 488, citing Wright v. Gober, 10 Vet. 
App. 343, 347 (1997).  

In the April 2004 SOC, the veteran was provided the 
applicable laws pertaining to his claim for an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (the VCAA requires that VA apprise the veteran that 
evidence of an 
earlier-filed claim is required to support a claim for an 
earlier effective date).  The SOC indicated an effective date 
is usually the date of receipt of the claim or the date when 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.157(a).  


The veteran was also informed that in certain circumstances 
the report of examination or hospitalization by VA may be 
accepted as an informal claim.  Id.  The SOC went on to 
explain that the effective date assigned was based on when 
the RO received his claim in August 2003.  It was also 
explained that he did not file a substantive appeal (VA Form 
9 or equivalent statement) to finalize his appeal of the 
prior April 2001 decision.  See 38 C.F.R. § 20.200 (An appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal (VA 
Form 9 or equivalent statement)).  

In addition, in more recent March and November 2006 letters, 
the veteran was provided notice of how an effective date is 
assigned for an increased entitlement to benefits.  In the 
March 2006 letter, he was asked to provide information or 
evidence relating to the level of his disability or when it 
began.  He was provided examples of evidence that might 
determine how an effective date is assigned.  He was told VA 
would be responsible for getting any Federal records, and 
that he would be responsible ultimately for getting any 
private records - although VA would help him get those 
records, too, if he provided sufficient information.  So 
that letter satisfied the notice requirements specified in 
Dingess/Hartman.

Turning to the four VCAA notice elements outlined in 
Peligrini II, the Board finds that the April 2004 SOC and 
March and November 2006 letters apprised the veteran of the 
type of evidence needed to support his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Although the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b) and 
Pelegrini II were satisfied, the specific language of the 
"fourth element" mentioned above was not.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the April 2004 SOC and March and November 2006 
letters did not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  It was requested that he provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  This also 
applies to the notification provisions outlined in Dingess.  
Dingess, 19 Vet. App. at 489.  Here, the VCAA notice 
concerning his claim for an earlier effective date was sent 
after the RO's initial adjudication of his claim in November 
2003.  But in cases such as this, where a veteran appeals the 
effective date assigned, just after establishing his 
entitlement to the underlying benefit - that being a higher 
rating, it is impossible for VA to comply with the timing 
requirements specified in Pelegrini II.  To do so would 
require VA to anticipate the issues the veteran will appeal, 
if any.  In situations such as this, the Court has clarified 
that where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a 
timing defect).   

Here, the April 2004 SOC and March 2006 letter provided the 
veteran ample opportunity to respond before the appeal was 
certified to the Board in November 2006.  He did not respond 
to the April 2004 SOC or the March 2006 letter, and he has 
not otherwise indicated he has any additional information or 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24; Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 
2006); and Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT ) and inpatient records.  In addition, a VA 
examination was scheduled in November 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as 
mentioned, at a May 2006 hearing, he provided oral testimony 
in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Furthermore, 38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services, evidence from a private 
physician, or state and other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, in the November 2003 decision at issue, the RO 
granted the veteran's claim and increased the rating for his 
right leg disability from 10 to 20 percent effective 
retroactively from August 13, 2003 - the date his claim was 
received.  He believes, nonetheless, he is entitled to an 
earlier effective date of June 28, 2000 - the effective date 
for his original grant of service connection (see Hr'g. Tr., 
pgs. 3-4).  But for the reasons discussed below, there is 
simply no legal basis for assigning an earlier effective 
date.

In the preceding April 2001 decision, the RO granted service 
connection for the veteran's right leg disability and 
assigned a 10 percent rating retroactively effective from 
June 28, 2000, the date of receipt of his initial claim.  As 
mentioned, he filed a timely NOD in response, to initiate an 
appeal for a higher rating, but he neglected to file a timely 
substantive appeal (VA Form 9 or equivalent statement) 
in response to the March 2003 SOC.  So that earlier April 
2001 decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103.  His only recourse in challenging 
that decision is to collaterally attack it by requesting a 
revision based on clear and unmistakable error (CUE).  See 38 
C.F.R. § 3.105(a); see also Rudd v Nicholson, 20 Vet. App. 
296, 299 (2006) (a veteran cannot raise a freestanding claim 
for an earlier effective date in an attempt to overcome the 
finality of a prior decision by the RO).

With regard to the veteran's claim for an increased rating 
for his right leg disability, the formal claim was received 
by the RO on August 13, 2003.  As mentioned, in certain 
circumstances VA treatment records may be accepted as an 
informal claim for benefits.  See 38 C.F.R. § 3.157(b)(1).  
If a formal claim is received within one year of the informal 
claim, the date of the informal claim will be considered as 
the date of receipt of the claim.  See 38 C.F.R. § 3.155.  So 
under these provisions, in order to qualify as an informal 
claim that would allow an earlier effective date, there must 
be a record of VA treatment showing entitlement to a higher 
20 percent rating for the right leg disability within one 
year prior to August 13, 2003.  There is no indication of 
this in the record.

A review of the VA treatment records from August 2002 to 
August 2003 indicates the veteran was hospitalized in 
November 2002 for polysubstance abuse and psychiatric 
problems.  The November 2002 inpatient treatment records 
indicate he walked without pain.  Most of his complaints 
concerned his back pain.  After he was discharged, in 
February 2003, he complained of right knee pain following an 
injury that had occurred earlier that week.  On physical 
examination, there was no swelling, no limited motion, and no 
crepitation.  There was some pain to palpation of the lateral 
aspect of the knee.  He was treated with pain medication.  
There were no follow-up records concerning that injury.  
There are no other reports concerning his right leg within 
the year prior to him filing his claim for formal benefits.

The residuals of the veteran's right tibia stress fracture 
include tenderness on palpation of the right tibia distally, 
and pain of the right ankle with limited range of motion (see 
the report of the November 2003 VA examination ).  There are 
no reports of VA treatment or hospitalization concerning this 
disability that could be construed as an informal claim for 
benefits within one year before his formal claim was received 
in August 2003.  Furthermore, there are no other legal bases 
for an effective date earlier than August 13, 2003, for the 
20 percent rating for his right leg disability.



Consequently, the claim for an effective date earlier than 
August 13, 2003, for the 20 percent rating for the residuals 
of the right tibia stress fracture must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an effective date earlier than August 13, 2003, 
for the 20 percent rating for the residuals of the right 
tibia stress fracture is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


